Citation Nr: 0210452	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with narrowing of L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and from  March 1955 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran currently has level I hearing in his right 
ear, and level IV hearing in his left ear.

3.  Neither the old nor the new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran.

4.  The veteran's service connected lumbosacral strain with 
narrowing of L5-S1is manifested by symptoms of moderate 
limitation of motion of the lumbar spine and pain on motion.

5.  The symptomatology of the veteran's service connected 
lumbosacral strain with narrowing of L5-S1 does not include a 
positive Goldthwaite's sign, listing of the whole spine to 
the opposite side, abnormal mobility on forced motion, or 
functional loss due to reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, or swelling.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.85, Diagnostic Code 6100 (Prior and subsequent to June 
10, 1999).

2.  The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain with narrowing of L5-S1 have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  Upon careful review 
of the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.   
Specifically, the Board finds that the July 1996 statement of 
the case and the supplemental statement(s) of the case that 
followed, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran of the applicable rating criteria and the evidence 
necessary to substantiate his claim.  The veteran was 
afforded multiple thorough VA examinations and a personal 
hearing at the local level.  Finally, the veteran has had the 
opportunity to submit evidence and argument in support of his 
claim.  No further assistance is necessary to comply with the 
requirements of the VCAA or any other applicable rules or 
regulations regarding the development of the pending claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability for 
either his service connected bilateral hearing loss or his 
service connected lumbosacral strain with narrowing, L5-S1.  
See Fenderson v. West, 12 Vet. App. 119 (1999)

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has 
reviewed the veteran's claim under the amended regulations as 
they pertained to the most recent examination results.  The 
veteran was provided with the new regulations, although he 
was not specifically advised that any changes were made in 
the regulation.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
to remote examinations would result in a pointless delay in 
the adjudication of the veteran 's claim that can not 
conceivably lead to a more favorable outcome.  Therefore, as 
there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO as they pertain to chronologically remote 
examinations, the Board will proceed with appellate review 
under both versions of the regulations.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The veteran's lumbosacral strain was evaluated under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (limitation 
of motion of the lumbar spine).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, severe 
limitation of motion is rated as 40 percent disabling.  
Moderate limitation of motion is rated as 20 percent 
disabling and slight limitation of motion is rated as 10 
percent disabling.

Under Diagnostic Code 5295, slight subjective symptoms only, 
are rated as noncompensable.  Characteristic pain on motion 
warrants a 10 percent rating.  Muscle spasm on extreme motion 
and loss of lateral spine motion, unilateral in standing 
position is rated as 20 percent disabling.  Severe 
lumbosacral strain warrants a rating of 40 percent.  The 
criteria for severe lumbosacral strain are as follows: 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral position with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above symptoms with abnormal mobility 
on forced motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).

Evidence

The veteran and his spouse provided personal testimony at a 
local hearing in July 1996.  His pertinent testimony is 
summarized as follows:

The veteran has to speak with people fact to face.  He can 
not understand conversations over the phone since a part of 
his understanding comes from reading lips.  He has hearing 
aids that he must synchronize.  (Transcript (T.) at pp. 4-5).  
He is unable to sit too long without getting a pain in his 
back.  (T. at p. 6).  He has difficulty getting out of bed in 
the morning and needs support.  The pain gets worse with bad 
weather.  It starts in his back and goes into his right leg 
to the knee or just below the knee and also partly down the 
left leg.  (T. at p. 6).  The veteran experienced a burning 
sensation in his back and right leg; he went to see a 
chiropractor.  (T. at pp. 6-7).  He has muscle spasms that 
are so severe that he can not put on his pants.  This happens 
three to four times a month.  (T. at p. 7).  It also takes 
him a long time to mow the lawn even with a self-propelled 
mower and he has difficulty emptying the bag and with driving 
a car.  (T. at p. 8).  The veteran takes Motrin and 
painkillers to alleviate his pain.  (T. at p. 6).

The veteran's wife testified in summary, that she has to 
repeat things two to three time because of the veteran's poor 
hearing.  (T. at p. 4-5)  She estimates his severe muscle 
spasms occur two to three times a month.  

The most recent outpatient treatment for the veteran's 
service connected bilateral hearing loss occurred in November 
1995, when his hearing aids were adjusted.  No audiometric 
examination was performed at that time.

The veteran underwent a VA compensation & pension (C&P) 
examination in January 1998.  The first segment of the 
examination was an audio examination.  The veteran gave a 
history of gradual hearing loss since 1982.  He reported 
being exposed to heavy mortar fire during his military 
career.  Previous examination results suggested a mild to 
profound sensorineural hearing loss bilaterally.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
60
LEFT
15
25
60
70
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 76 in the left ear.  The average 
puretone threshold was 45 in the right ear and 61 in the 
left.  The diagnosis was mild to profound sensorineural 
hearing loss bilaterally.  Speech recognition was excellent 
for the right ear and fair for the left ear.  Test results 
also suggested normal middle ear functioning.

The veteran also underwent an orthopedic examination.  The 
medical history indicated that the veteran first experienced 
back pain in 1956 during an inspection.  At the time, he was 
bending over to pick something up off of the floor.  He was 
placed on a profile from 1956 to 1960; he could not recall 
being placed on a profile any other time.  The veteran's 
current complaint was that he has low back pain on a daily 
basis.  The pain occurs during the last part of the day which 
is up to 60 percent of the time.  He also has moderate 
morning stiffness that lasts about half an hour.  He has 
periods of acute flare up.  He was taking Motrin 600 
milligrams (mg) three times a day, but it was affording him 
no pain relief.  He currently takes Tylenol as needed, which 
does help with some pain relief.  He also wears a lumbosacral 
brace as needed; this is on almost a daily basis.  The 
veteran reported that he can tolerate sitting up to 10 to 15 
minutes and he can ambulate up to one mile at a slow pace.  
He stated that he can not lift more than a 15 to 20-pound 
object, which he does very cautiously.

The physical examination revealed the range of motion for the 
lumbosacral spine was 10 degrees extension; the veteran could 
not perform lumbosacral forward flexion or lateral flexion to 
the right or left side because of low back pain.  The veteran 
reported the pain in the right paralumbar area.  The veteran 
was holding his right lower back when he was asked to perform 
range of motion.  There were no fixed deformities.  There was 
mild paralumbar guarding on the right side more than the left 
side and neurological focal deficit.  X-rays of the 
lumbosacral spine from August 1996, were interpreted to show 
degenerative changes.  The diagnosis was moderate low back 
pain secondary to degenerative joint disease of the 
lumbosacral spine.

VA outpatient records show that when the veteran was examined 
for an unrelated matter in August 2001, his back was straight 
and nontender without costovertebral angle tenderness.  The 
veteran sought treatment for back pain in March 2002.  He 
reported that he began experiencing back pain while working 
in the yard.  He stated that he had taken Tylenol for the 
pain, which alleviated some pain, but he was still not very 
comfortable.  The veteran rated his pain as a six on a one to 
ten scale.  He denied any urinary or bowel incontinence, 
weakness, or tingling in the lower extremities.  He denied 
sciatica symptoms.  Physical examination showed straight leg 
raising was negative.  There was good range of motion and 
lower extremity strength.  

II.  Analysis

The Board finds that entitlement to a compensable evaluation 
for bilateral hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against an 
increased evaluation in this case.  The requirements of 38 
C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  As noted earlier, the evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. 345, 349 (1992).

Evaluating the January 1998 audiometric examination, the 
Board finds that when the puretone threshold average (45) and 
the speech recognition score (98) for the right ear are 
applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is I.  When the puretone threshold average (61) 
and speech recognition score (76) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
IV.  The only possible interpretation of this examination 
under both the old and new regulations is that the veteran's 
hearing loss is at level I in the right ear, and level IV in 
the left ear.  When the numeric designations for the right 
and left ears are applied to Table VII (Percentage Evaluation 
for Hearing Impairment-Diagnostic Code 6100), the percentage 
of disability for hearing impairment is 0 percent and a 
compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

A review of audiometric results from earlier VA examinations 
occurring in December 1995 and August 1996 show the same or 
very similar results under both the old and new regulations.  
The puretone average in the right ear for the December 1995 
examination was 46 and the speech recognition score was 94.  
The point of intersection on both the old and new regulations 
is at numeric designation I.  When the results for the left 
ear are applied to Table VI, puretone average of 58 and 
speech recognition score of 76, the numeric designation is 
IV.  When the numeric designations, I and IV, are applied to 
Table VII, the percentage of disability for hearing 
impairment is 0 percent.  August 1996 results, puretone 
average of 51 in the right ear and 65 in the left and speech 
recognition scores of 94 in the right ear and 86 in the left, 
when applied to Table VI, show numeric designations of I for 
the right ear and III for the left ear.  When these numeric 
designations are applied to Table VII, the percentage of 
disability is again 0 percent.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (2001).

The veteran contends that the symptomatology of his service 
connected lumbosacral strain with narrowing at L5-S1 
disability warrants an evaluation in excess of 20 percent.  
While the Board finds that there is objective support for the 
veteran's general characterization of his service connected 
lumbosacral strain with narrowing at L5-S1 disability, the 
question of where his disability fits into the rating 
criteria also requires careful consideration of the objective 
evidence.  In this regard, the Board concludes that the VA 
examination of January 1998 must be given great probative 
weight.  The examining physician has reviewed the medical 
history as well as provided an evaluation of active range of 
motion and X-rays.  Based on this evaluation, the Board finds 
that a 20 rating is warranted under Diagnostic Code 5292.  
After taking full note of the veteran's subjective complaints 
and inability to perform forward flexion and lateral flexion, 
the examiner concluded that the veteran had only moderate low 
back pain.  The Board notes in addition to the examiner's 
objective findings, that when the veteran sought treatment 
later as an outpatient, his back was straight and nontender 
without costovertebral tenderness, and on a more recent 
occasion his range of motion and strength were deemed good.  
A review of earlier VA examinations in December 1995 and 
August 1996 demonstrates less severe symptomatology in terms 
of limited motion; however, the increased symptoms found 
during the 1998 VA examination still show no greater than a 
moderate low back disability.  Accordingly, the Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.

The Board has considered functional loss and finds that 20 
percent under Diagnostic Code 5292 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.  The Board notes that neither the veteran nor his 
numerous examiners, noted any functional loss other than pain 
on movement, which the most recent examiner described as 
moderate.

The veteran's symptoms also fall short of severe lumbosacral 
strain under Diagnostic Code 5295.  In this regard, the 
veteran disability picture more nearly approximates the 
criteria for a 20 percent evaluation.  Specifically, the 
veteran does not have a positive Goldthwaite's sign, listing 
of the whole spine to the opposite side, or abnormal mobility 
on forced motion.  Accordingly, the veteran would not meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5295, which requires demonstration of severe lumbosacral 
strain.  Overall, and with consideration of the duty to 
resolve reasonable doubt in the veteran's favor, the Board 
believes that the symptom picture here warrants only a 20 
percent evaluation for the lumbar spine disability under Code 
5295, including exacerbations with functional loss due to 
pain. 

The Board also cannot conclude that the disability picture as 
to the veteran's lumbosacral strain with narrowing of L5-S1 
and bilateral hearing loss is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b) (2001).  The 
record does not reflect any recent or frequent hospital care 
or frequent absences from work that are beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  Consequently, a higher rating on an 
extraschedular basis is not warranted.


ORDER

A compensable evaluation for a bilateral hearing loss is 
denied.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with narrowing of L5-S1 is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

